This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Toni S.L. Holcomb, to disbar the Respondent from the **142practice of law. The Court having considered the Petition, it is this 11th day of March, 2019, by the Court of Appeals of Maryland;
ORDERED, that the Respondent, Toni S.L. Holcomb, be, and she hereby is, disbarred from the practice of law in the State of Maryland for violation of Rule 8.4 (a), (c) and (d) of the Maryland Rules of Professional Conduct; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Toni S.L. Holcomb from the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-736(d).